NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CATALINO BURGOS, JR., DOC #T61144, )
                                   )
          Appellant,               )
                                   )
v.                                 )
                                   )             Case No. 2D18-2001
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
                                   )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Catalino Burgos, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.